Title: To George Washington from Major General Philip Schuyler, 8 March 1779
From: Schuyler, Philip
To: Washington, George


Dr Sir
Albany March 8th 1779.
After having concluded my Letter of the 1st continued to the 7th Inst. I was honored with your Excellency’s of the 26th Ult.—I shall not lose a Moments Time in procuring the Intelligence your Excellency requests.
This Morning I have received an Application from Oneida for a Supply of provisions for the Indians, who have very little left to subsist on, and will in the Course of twenty Days have Nothing—The Onondagas who are come to reside with them have brought no provisions—This has added to their Distress and as they cannot venture to leave their Families to hunt for a Subsistence they must inevitably starve or remove to the interior parts of the inhabited Country, and if they do that the Frontiers will be still more exposed than they are at present—This I have communicated to Congress in a Letter by this Conveyance and entreated their Directions on the Subject—I shall however venture to order the commanding Officer at Fort Schuyler not to let these people suffer, as they are determined to join us in any Operations whatsoever.
I need not mention to your Excellency how very useful they will be on the intended Expedition—perhaps your Excellency may think proper to recommend to Congress to afford them a Supply of provisions until they shall be able to furnish themselves.
The Indians now with me have no Doubt, from every Account they have had, but that the Enemy intend very soon to attack the Frontiers with a very considerable Force—They think Necessity will oblige them to it to procure a Supply of provisions, which they are already in great Want of—Should they succeed in this they will not only distress us in the prosecution of the Military Operations against them, but be in a Situation to make a better Stand than they otherwise would be—If therefore it is possible to send up more Troops immediately for the protection of the Settlements on the Mohawks River, I think it would be prudent to do it. I am Dear Sir, with the most affectionate Regard and Esteem Your Excellency’s most obedient humble Servant.
Ph: Schuyler